Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are allowed.

Asai (JP 2016144297A is believed to be the closest related prior art.  The references teaches a ratio differential relay device which derives a suppression current and differential current on the basis of a primary current and secondary current of an apparatus to be protected, and determines whether or not the apparatus to be protected is in an inrush state on the basis of a content ratio of the differential current's secondary harmonic component to the differential current's fundamental wave component and a reference threshold. The ratio differential relay device determines that the apparatus to be protected is not in the inrush state when the content ratio is lower than the reference threshold. The ratio differential relay device makes the reference threshold be larger as the differential current's fundamental wave component is smaller, and outputs a blocking signal when relation between the suppression current and differential current satisfies predetermined relation and it is determined by an inrush determination unit that the apparatus to be protected is not in the inrush state.  However, the reference does not teach that the second relay: performs an add operation of the first current and the second current, and calculates a maximum of absolute values of results of add operations in a reference period as a second differential current; performs an add operation of a maximum of absolute values of the first current in the reference period and a maximum of absolute values of the second current in the reference period to calculate a result of the add operation as a second suppression current; and performs a ratio differential relay operation based on the second differential current and the second suppression current, the current differential relay apparatus, further comprising an output controller which outputs an operation signal for protecting the equipment to be protected, based on a result of operation performed by the first relay and a result of operation performed by the second relay.

	Kuwabara (JP 08168165A), Usai (US 4,477,854), Maeda (US 5,796,630), Kase (US 2013/0120888), Kase (US 2014/0307758 and Schweitzer, III (US 2017/0104324) all teach current differential relays to determine a fault in a transmission line by calculating a differential current and a suppression current.  However, none of the references teach that the second relay: performs an add operation of the first current and the second current, and calculates a maximum of absolute values of results of add operations in a reference period as a second differential current; performs an add operation of a maximum of absolute values of the first current in the reference period and a maximum of absolute values of the second current in the reference period to calculate a result of the add 

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a current differential relay apparatus comprising all the features as recited in the claims and in combination with the second relay: performing an add operation of the first current and the second current, and calculates a maximum of absolute values of results of add operations in a reference period as a second differential current; performs an add operation of a maximum of absolute values of the first current in the reference period and a maximum of absolute values of the second current in the reference period to calculate a result of the add operation as a second suppression current; and performs a ratio differential relay operation based on the second differential current and the second suppression current, the current differential relay apparatus, further comprising an output controller which outputs an operation signal for protecting the equipment to be protected, based on a result of operation performed by the first relay and a result of operation performed by the second relay.

Claims 2-10 are allowable as they depend from claim 1, which is also allowable.

Claim 11 is allowable because the prior art of record does not teach or fairly suggest a current differential relay apparatus comprising all the features as recited in the claims and in combination with the third relay: performing an add operation of the first current and the second current which have been through a second filtering process for removing a DC component, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839